Citation Nr: 1117437	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 1986 rating decision which denied service connection for a left knee disability.  

2.  Entitlement to an effective date earlier than July 9, 2003, for the grant of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to July 1986.  

By rating action in October 1986, the RO denied service connection for a left knee disability.  The Veteran was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO which reopened and granted the Veteran's claim of service connection for residuals of a left knee injury, and assigned a 20 percent evaluation; initially effective from May 21, 2004.  By rating action in January 2005, the RO assigned an earlier effective date of July 9, 2003, the date of receipt of a request to reopen the claim.  In April 2006, a hearing was held at the RO before the undersigned member of the Board.  

In October 2005 the RO found that there was no clear and unmistakable error in the October 1986 rating decision which denied service connection for a left knee disability.  

In February 2007, the Board denied an effective date earlier than July 9, 2003 for the grant of service connection, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a March 2009 Memorandum Decision, the Court vacated the February 2007 Board decision, and remanded the appeal to address the Veteran's claim of clear and unmistakable error (CUE) in the October 1986 rating decision.  The Board remanded the appeal for additional development in January 2010.  



FINDINGS OF FACT

1.  The Veteran did not appeal the October 1986 rating decision which denied service connection for residuals of left knee injury, and that rating decision is final.  

2.  The October 1986 rating decision was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  

3.  A request to reopen the claim of service connection for residuals of left knee injury, was received in July 2003.  

4.  Service connection for residuals of left knee injury was granted by the RO in July 2004, and was subsequently made effective from July 9, 2003, the date of receipt of the Veteran's request to reopen the claim.  

5.  There is no legal basis for the assignment of an effective date earlier than July 9, 2003, for the grant of service connection for bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision that denied service connection for residuals of left knee injury was not clearly and unmistakably erroneous, was not timely appealed, and is final.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).  

2.  The criteria for an effective date earlier than July 9, 2003, for the grant of service connection for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p)(r), 3.104, 3.151(a), 3.156, 3.159, 3.400(q)(2), (r) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) requires the RO to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO Decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Id. at 421.  

The service treatment records showed that the Veteran suffered a twisting injury to his left knee when his cleats stuck in the turf while playing football in October 1979.  On subsequent examination, the Veteran reported a history of several knee injuries prior to service, including two episodes of patellar dislocation, the first one after jumping off the roof of a house.  The Veteran had some pain, swelling, and limitation of motion but no laxity and varus stress and Drawer sign were negative.  Torg test was positive and the anterior collateral ligament (ACL) was unstable, possibly grade II.  The impression was probable old ACL and MCL tear.  The Veteran was counseled about the possibility of an acute tear and proposed arthroscopy, but he declined to undergo surgery.  

The Veteran reinjured the left knee playing basketball in November 1979 and was subsequently fitted with a Lenox brace.  The assessment was ACL insufficiency.  The service records showed that the Veteran was assigned a permanent profile for left ACL insufficiency in March 1980, and was restricted from prolonged running, jumping, kneeling or bending, although he was treated for left knee problems after reinjuring the knee playing basketball in April 1980, and when playing basketball in September 1980.  

Subsequently, on evaluation for re-enlistment in May 1983, the Veteran reported a history of left knee problems since age 10 and said that he reinjured the knee when he was 15 years old, and again in 1974, but denied any current left knee problems.  On examination, the Veteran could squat fully and the examiner indicated that there was no objective evidence of ACL insufficiency.  X-ray studies were within normal limits.  The assessment was probable peripheral tear of the left lateral meniscus.  The examiner indicated that the Veteran's profile would be revised to reflect that there were no physical limitations due to any left knee problems.  

The service records showed no further complaints or treatment for any left knee problems during his remaining three years of active service, although the Veteran's June 1986 separation examination report reflects a history of left knee pain since 1979, some crepitus and chondromalacia.  

The Veteran's original claim of service connection for a left knee disability was received in June 1986.  On VA examination in August 1986, the Veteran reported that he injured his left knee playing football in service in 1979, and reinjured it several times thereafter, playing sports.  He said that his knee eventually improved and that he was returned to full duty.  The Veteran reported that he exercised and got his knee in good shape, avoided strenuous contact sports and had very little trouble with his knee anymore, other than occasional crepitus.  On examination, the Veteran had full range of motion in the left knee and there was no instability, swelling, redness, increased warmth or crepitus.  X-ray studies of the knee were negative.  The diagnosis was left knee injury by history, not found on examination.  

By rating action in October 1986, the RO denied service connection for a left knee disability.  The rating decision noted that while the Veteran was treated in service, and put on light duty profile for ACL insufficiency, the profile was lifted in 1983, and the Veteran was not shown to have any further problems during service.  The RO also noted that there was no left knee disability found on VA examination in August 1986.  The Veteran was notified of this decision and did not appeal.  

In the instant case, the Veteran's argues, in essence, that the service records showed clearly that he injured his left knee in service and that he was treated for chronic knee problems on multiple occasions.  The Veteran asserted that the diagnosis of ACL strain in service was incorrect and that recent private medical records showed that the left ACL was torn and that he has additional meniscus problems as well.  The Veteran contends that the RO did not consider all of his service records in 1986, and that it wrongfully denied his claim when he clearly had a left knee disability at the time of service separation.  

As indicated above, to raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

In this case, the Veteran's disagreement with the 1986 rating decision is basically a dispute with how the evidence was weighed which, as indicated above, is not a valid basis for a claim of CUE.  In this regard, it should be noted that the RO did not ignore the service treatment records and, in fact, acknowledged that the Veteran suffered a left knee injury and was treated for knee problems during service.  However, the service records also showed that the Veteran's symptoms improved significantly during service; perhaps due to his conscious effort to get his knee in shape, and that there was no objective evidence of instability or any other pertinent findings on examination for re-enlistment in May 1983.  Additionally, the service records do not show any further complaints or treatment during his last three years of service.  Contrary to the Veteran's assertions in his notice of disagreement, there was no objective evidence or reported complaints of any instability in the left knee at the time of his service separation examination or when examined by VA in August 1986.  While crepitus and chondromalacia were reported on the Veteran's service separation examination, there was no objective evidence of crepitus, chondromalacia, instability or any other demonstrable left knee disability on VA examination in August 1986.  In fact, at that time, the Veteran reported that he had very little problems with the left knee, other than occasional crepitus which, again, was not shown on examination at that time.  In short, while the evidence showed that he injured his left knee (or, more accurately, reinjured the left knee) in service, he was not shown to have a disability of the left knee on VA examination in August 1986.  

The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  To raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  

Based on the facts in this case, it is clear from the record that the VA examination in August 1986 did not show any residuals of the left knee injury.  Given that there was no medical evidence on record showing any residuals of the knee injury or any reported left knee impairment at the time of the October 1986 rating decision, the Board finds there was a tenable basis for the RO's decision to deny service connection.  

Given the foregoing, the Board finds that the conflict over the interpretation of the facts presented is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Damrel, 6 Vet. App. at 245 (1994); Russell, 3 Vet. App. 310 (1992).  In light of the discussion above, the Board finds that it is not "undebatable" that "the correct facts, as they were known at the time of the 1986 rating decision were not before the adjudicator.  As such, CUE in the rating decision of October 1986 has not been established, and that decision remains final.   

Earlier Effective Date

In this case, the issue currently on appeal arises from an original claim (to reopen) for service connection which was granted by the RO in July 2004, and assigned a 20 percent evaluation; eventually made effective from the date of receipt of a request to reopen.  38 C.F.R. § 3.400(q)(2), (r).  The Veteran then appealed the downstream issue for an earlier effective date.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the provisions of 38 U.S.C.A. § 5103.  Nevertheless, it is important to note that the Veteran and his representative were apprised of the laws and regulations pertaining to effective dates for awards of VA benefits.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Accordingly, the Board finds that the Veteran is not prejudiced by moving forward with adjudication of his claim for an earlier effective date for the award of service connection for a left knee disability.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the fact found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2010).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2010).  

Additionally, VA Regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award of disability compensation based on new and material evidence received after final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2),(r) (2010).  

The Veteran contends that he has had chronic left knee problems ever since he injured his knee in service in 1979, and believes that the effective date of the grant of benefits should be from the date of his original claim in 1986.  The Veteran concedes that he did not appeal the prior rating decision, but argues that since he is now shown to have a left knee disability consistent with the suspected diagnosis in service of a torn ACL, the effective date should be from his original claim.  

As noted above, service connection for residuals of left knee injury was denied by the RO in October 1986.  The Veteran was notified of this decision and did not appeal.  As an appeal was not perfected within the prescribed period under 38 C.F.R. § 20.1103, that determination is final.  

Thereafter, a formal claim of service connection for residuals of left knee injury was received in July 2003.  By rating action in July 2004, service connection was established and a 20 percent evaluation was assigned, effective from May 2004, and later adjusted to July 9, 2003, the date of receipt of the Veteran's reopened claim, which is the earliest date allowable under the applicable criteria.  38 C.F.R. § 3.400(q)(2), (r) (2010).  

Although the Veteran contends that he had left knee problems for many years, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating potential entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Id.  Further, medical reports are accepted as an informal claim only where service connection has already been allowed, or where it has been denied only because the claimed disability was noncompensable in degree.  That is not the situation in this case.  See 38 C.F.R. §§ 3.155, 3.157 (2010); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Here, the RO assigned an effective date of July 9, 2003, the date of receipt of the Veteran's request to reopen his claim, which is the earliest date allowable under the applicable criteria discussed above.  38 C.F.R. § 3.400(q)(2)(r).  Consequently, the appeal is denied.  


ORDER

As there was no CUE in the final October 1986 rating decision which denied service connection for residuals of left knee injury, the appeal is denied.  

An effective date earlier than July 9, 1986, for the grant of service connection for residuals of left knee injury is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


